Citation Nr: 0201607	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  97-11 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
service-connected bipolar disorder.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from November 1979 to 
December 1988, and from January 1991 to July 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1995 RO decision which denied an increase in a 
10 percent rating for service-connected bipolar disorder.  In 
June 2000, the Board remanded this matter for additional 
development.  


FINDINGS OF FACT

1.  The veteran failed to report for a scheduled VA 
examination pertaining to her claim for an increased rating 
for service-connected bipolar disorder, and she has not 
provided good cause for her failure to report.

2.  The veteran's service-connected bipolar disorder is 
productive of no more than mild impairment of social and 
industrial adaptability, or occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or by symptoms 
controlled by continuous medication.


CONCLUSIONS OF LAW

1.  The claim for an increased rating for service-connected 
bipolar disorder must be denied due to failure to report for 
a scheduled VA examination.  38 C.F.R. § 3.655 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for bipolar disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9206 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9432 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from November 1979 to 
December 1988, and from January 1991 to July 1991.  Post-
service medical records from 1991 show periodic treatment for 
bipolar disorder.

In June 1994, the RO granted service connection and a 10 
percent rating for bipolar disorder.  The veteran later 
requested an increased rating.

In July 1995, a VA psychiatric examination was conducted.  
The veteran complained of periods of hyperactivity, racing 
thoughts, and episodes of depression.  She said she last saw 
a psychiatrist about a year ago, but was taking medication 
for her bipolar disorder.  She reported she was working for a 
temporary computer employment firm.  Objectively, there were 
no indications that the veteran was psychotic, and she 
appeared somewhat depressed and melancholic.  The report 
concluded with a diagnosis of bipolar disorder, mixed, 
without psychotic features, and with melancholic features.  
The doctor commented that the veteran was mildly to 
moderately occupationally handicapped by her bipolar 
disorder.

A private treatment report, dated in January 1996, notes an 
assessment of depression.  

In statements submitted in May 1996, the veteran and her 
husband asserted that her mental condition was worse.

In June 2000, the Board remanded this matter for the RO to 
request additional information from the veteran regarding her 
post-service psychiatric treatment and to have her undergo a 
VA psychiatric examination.

In February 2001, the RO sent correspondence to the veteran 
requesting information concerning her post-service 
psychiatric treatment.  No response to this request has been 
received.

In February 2001, the RO requested copies of all of the 
veteran's medical records of treatment from the VA Medical 
Center in Washington, D.C.  Thereafter, medical treatment 
records were received.  A May 1996 treatment report notes 
that the veteran was alert, oriented, and appropriately 
dressed.  The report concluded with an assessment of bipolar 
disorder.  On a follow-up visit in May 1996, objective 
examination revealed the veteran to be neat, alert, oriented 
times three, cooperative, spontaneous, articulate, with 
appropriate affect and not in distress.  A treatment report, 
dated in June 1996, notes the veteran's complaints of worries 
and headaches.  Objective examination revealed the veteran to 
be alert, oriented times three, cooperative, coherent, and 
appropriately mannered.  

In June 2001, the RO sent notices to the veteran to report 
for a VA psychiatric examination scheduled for July 2001.  
She did not report for examination and has given no good 
cause for her failure to report.

II.  Analysis

The veteran claims that her service-connected bipolar 
disorder warrants a disability rating in excess of 10 
percent.  The file shows that through correspondence, the 
rating decision, the statement of the case, and supplemental 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate her claim.  Pursuant to a 
Board remand, the RO requested additional medical evidence 
from the veteran in support of her claim, and scheduled her 
for another VA psychiatric examination, but she did not 
cooperate in such development.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied as to this claim.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).

Regulations provide that veterans have an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with their claims, and if a veteran, 
without good cause, fails to report for such examination, an 
increased rating claim is to be denied. 38 C.F.R. §§ 3.326, 
3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396 (1997).

After a thorough review of the veteran's claims file, the 
Board concludes that it has no choice but to deny the 
veteran's claim due to her failure to report for the July 
2001 VA psychiatric examination.  38 C.F.R. § 3.655.  Since 
that time, the veteran has failed to furnish any explanation 
for her absence from the examination.  The Board further 
notes that the veteran failed to respond to the request for 
information relating to post-service treatment.  The duty to 
assist is not a one-way street, and the veteran has failed to 
cooperate in developing her claim. Wood v. Derwinski, 1 Vet. 
App. 190 (1991). 

Even considering the veteran's claim on the merits, the 
available evidence does not warrant an increased evaluation 
for the bipolar disorder.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The criteria in the VA's Schedule for Rating Disabilities for 
evaluating mental conditions were changed during the course 
of the veteran's appeal.  Either the old or new rating 
criteria may apply to the veteran's case, whichever are more 
favorable to her, although the new criteria are only 
applicable to the period of time since their effective date.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 3-
2000.  

Under the old criteria, in effect prior to November 7, 1996, 
bipolar disorder is rated 10 percent when there is mild 
impairment of social and industrial adaptability.  A 30 
percent rating is assigned when there is definite impairment 
of social and industrial adaptability.  38 C.F.R. § 4.132, 
Diagnostic Code 9206 (1996).

Under the new criteria, effective from November 7, 1996, 
bipolar disorder is rated 10 percent when it is productive of 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress; or symptoms controlled by continuous medication.  A 
30 percent evaluation is assigned where there is disability 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9432 (2001).

The veteran's most recent VA psychiatric examination, 
performed in July 1995, noted her complaints of nervous 
symptoms, for which she was taking medication.  She reported 
current employment.  There were no indications that she was 
psychotic, although she appeared somewhat depressed and 
melancholic.  The report concluded with a diagnosis of 
bipolar disorder, mixed, without psychotic features, and with 
melancholic features.  The doctor assessed the degree of 
impairment as mild to moderate.  There are only a few 
subsequent outpatient records from 1996, showing nervous 
symptoms being controlled with medication.  

Again the Board notes that the veteran failed to cooperate in 
obtaining more recent records and undergoing another VA 
examination.  Based on the evidence which is available, it 
appears that her bipolar disorder is productive of no more 
than mild impairment of social and industrial adaptability.  
Such is to be rated 10 percent under the old rating criteria.  
It also appears that the disorder does not cause more than 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, and that symptoms are controlled by continuous 
medication.  Such supports no more than a 10 percent rating 
under the new criteria.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a rating in excess of 10 
percent for her service-connected bipolar disorder.  Because 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

An increased rating for service-connected bipolar disorder is 
denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

